-RFB-BNW
                       1          COMES NOW Defendant/Counterclaimant, BRITTANY GARDINEER, by and through

                       2   her undersigned counsel, BRICE J. CRAFTON, ESQ., of the law offices of DEAVER              I
                       3   CRAFTON and Plaintiff, AMERICAN NATIONAL PROPERTY AND CASUALTY

                       4   COMPANY, by and through their undersigned counsel, W. RANDOLPH PATTON, ESQ, of the

                       5   law offices of THORNDAL ARMSTRONG DELK BALKENBUSH & EISINGER and hereby

                       6   Stipulates that both Oppositions to the Motions for Summary Judgment are now due on Tuesday,

                       7   May 28, 2019.


                                  DATED this 2P1 day of May, 2019

�                          DEAVER I CRAFTON                                  THORNDAL ARMSTRONG DELK
c=::,                 10                                                     BALKENBUSH & EISINGER

�                     11     /s/ BRICE J. CRAFTON                             /s/ W. RANDOLPH PATTON, ESQ.
e:::::::    ......I

            >--
            -=:c
                           BRICE J. CRAFTON, ESQ.                           W. RANDOLPH PATTON, ESQ.
                      12   Nevada Bar No. 10558                             Nevada Bar No. 000365

e::::::: = 13
            1..1..J
                           810 E. Charleston Blvd.                          1100 E. Bridger Avenue
                           Las Vegas, Nevada 89104                          Las Vegas, NV 89101
I...J..,J

�i
         >--
            -=:c           Attorneys for Defendant/Counterclaimant          Attorneys for Plaintiff
I...J..,J
                      14
                                                        ORDER
                      15                               IT IS SO ORDERED

                      16
                                                       RICHARD F. BOULWARE, II
                      17                               UNITED STATES DISTRICT JUDGE

                      18                                      May 22, 2019
                                                       DATED: ___________  _

                      19

                      20
                      21
                      22

                      23
                      24
                                                                            2
